Citation Nr: 1113664	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  03-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for low back strain with degenerative disc disease, prior to February 19, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for low back strain with degenerative disc disease, since February 19, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1970 to November 1973, and from November 1976 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an evaluation in excess of 10 percent for a low back disability.

In May 2007, the Veteran and his wife testified at a personal hearing held at the RO before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  Following the hearing, in January 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for further evidentiary development.

In a June 2008 rating decision issued during the processing of that remand, the AMC granted an increased, 40 percent evaluation for the Veteran's low back disability, effective from February 19, 2004.  Both stages of evaluation of the low back remain on appeal; no other appellate issue remains outstanding.

In a June 2009 decision, the Board remanded both stages of evaluation of the low back to the RO, via the AMC, for further notice consistent with the recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Such has been accomplished, and the case has been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was noted above, the Veteran and his wife testified at a hearing before a Veterans Law Judge in May 2007.  The Judge who conducted that hearing is no longer employed by the Board.  By regulation, the Judge who conducts the hearing must participate in the adjudication of the claim.  38 C.F.R. § 707.  

As that it not possible in this case, the Board offered the Veteran a new hearing before another Veterans Law Judge, who would then be able to issue a decision on the appeal.  The Veteran replied in February 2011, stating that he was requesting a new hearing before a Veterans law Judge, to be held at the RO (Travel Board).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


